Exhibit 10.2

THIRD AMENDED AND RESTATED UNCONDITIONAL GUARANTY

(Safeguard Scientifics (Delaware), Inc.)

(Safeguard Delaware, Inc.)

 

For and in consideration of the loan by COMERICA BANK (“Bank”) to CLARIENT,
INC., a Delaware corporation, formerly known as Chromavision Medical Systems,
Inc. (“Borrower”), which loan is made pursuant to a Loan Agreement dated as of
February 13, 2003, as amended from time to time, including but not limited to
that certain First Amendment to Loan and Security Agreement dated as of October
21, 2003, that certain Second Amendment to Loan and Security Agreement dated as
of January 22, 2004, that certain Third Amendment to Loan Agreement dated as of
January 31, 2005, that certain Fourth Amendment to Loan Agreement dated as of
March 11, 2005, that certain Waiver and Fifth Amendment to Loan Agreement dated
as of August 1, 2005, that certain Sixth Amendment to Loan Agreement dated as of
February 28, 2006, and that certain Seventh Amendment to Loan Agreement of even
date herewith (collectively, the “Agreement”), and acknowledging that Bank would
not enter into the Agreement without the benefit of this Third Amended and
Restated Guaranty (the “Guaranty”), the undersigned guarantors (“Guarantors”)
hereby unconditionally and irrevocably guaranty the prompt and complete payment
of all amounts that Borrower owes to Bank and performance by Borrower of the
Agreement and any other agreements between Borrower and Bank, as amended from
time to time (collectively referred to as the “Agreements”), in strict
accordance with their respective terms.  All terms used without definition in
this Guaranty shall have the meaning assigned to them in the Agreement.

1.                                       If Borrower does not pay any amount or
perform its obligations in strict accordance with the Agreements, Guarantors
shall immediately pay all amounts due thereunder (including, without limitation,
all principal, interest, and fees) and otherwise to proceed to complete the same
and satisfy all of Borrower’s obligations under the Agreements; provided that
Guarantors’ aggregate liability hereunder shall be limited to the maximum
principal amount of Twelve Million Dollars ($12,000,000), plus all amounts
incurred in enforcement of this Guaranty.

2.                                       If there is more than one guarantor,
the obligations hereunder are joint and several, and whether or not there is
more than one guarantor, the obligations hereunder are independent of the
obligations of Borrower and any other person or entity, and a separate action or
actions may be brought and prosecuted against each Guarantor whether action is
brought against Borrower or whether Borrower be joined in any such action or
actions.  Each Guarantor waives the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof, to the extent
permitted by law.  Each Guarantor’s liability under this Guaranty is not
conditioned or contingent upon the genuineness, validity, regularity or
enforceability of the Agreements.

3.                                       Each Guarantor authorizes Bank, without
notice or demand and without affecting its liability hereunder, but subject to
the limitations set forth in Paragraph 1 above, from time to time to (a) renew,
extend, or otherwise change the terms of the Agreements or any part thereof; (b)
take and hold security for the payment of this Guaranty or the Agreements, and
exchange, enforce, waive and release any such security; and (c) apply such
security and direct the order or manner of sale thereof as Bank in its sole
discretion may determine.

4.                                       Each Guarantor waives any right to
require Bank to (a) proceed against Borrower, any other guarantor or any other
person; (b) proceed against or exhaust any security held from Borrower; or (c)
pursue any other remedy in Bank’s power whatsoever.  Bank may, at its election,
exercise or decline or fail to exercise any right or remedy it may have against
Borrower or any security held by Bank, including without limitation the right to
foreclose upon any such security by judicial or nonjudicial sale, without
affecting or impairing in any way the liability of either Guarantor hereunder. 
Each Guarantor waives any defense arising by reason of any disability or other
defense of Borrower or by reason of the cessation from any cause whatsoever of
the liability of Borrower (other than indefeasible payment in full of the
Obligations).  Each Guarantor waives any setoff, defense or counterclaim that
Borrower may have against Bank (other than the defense that all Obligations have
been indefeasibly paid in full).  Each Guarantor waives any defense arising out
of the absence, impairment or loss of any right of reimbursement or subrogation
or any other rights against Borrower.  Until all of the amounts that Borrower
owes to Bank under the Agreements have been paid in full, each Guarantor shall
have no right of subrogation or reimbursement, contribution or other rights
against Borrower, and until such time, each Guarantor waives any right to
enforce any remedy that Bank now has or may hereafter have against Borrower. 
Each Guarantor waives all


--------------------------------------------------------------------------------


presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, and notices of acceptance of this
Guaranty and of the existence, creation, or incurring of new or additional
indebtedness.  Each Guarantor assumes the responsibility for being and keeping
itself informed of the financial condition of Borrower and of all other
circumstances bearing upon the risk of nonpayment of any indebtedness or
nonperformance of any obligation of Borrower, warrants to Bank that it will keep
so informed, and agrees that absent a request for particular information by a
Guarantor, Bank shall not have any duty to advise such Guarantor of information
known to Bank regarding such condition or any such circumstances.  Each
Guarantor waives the benefits of California Civil Code sections 2799, 2808,
2809, 2810, 2815, 2819, 2820, 2821, 2922, 2838, 2839, 2845, 2847, 2848, 2849,
2850, 2899 and 3433.

5.                                       Guarantors acknowledges that, to the
extent Guarantors have or may have certain rights of subrogation or
reimbursement against Borrower for claims arising out of this Guaranty, those
rights may be impaired or destroyed if Bank elects to proceed against any real
property security of Borrower by non-judicial foreclosure.  That impairment or
destruction could, under certain judicial cases and based on equitable
principles of estoppel, give rise to a defense by a Guarantor against its
obligations under this Guaranty.  Each Guarantor waives that defense and any
others arising from Bank’s election to pursue non-judicial foreclosure.  Without
limiting the generality of the foregoing, each Guarantor waives any and all
benefits and defenses under California Code of Civil Procedure Sections 580a,
580b, 580d and 726, to the extent they are applicable.

6.                                       If Borrower becomes insolvent or is
adjudicated bankrupt or files a petition for reorganization, arrangement,
composition or similar relief under any present or future provision of the
United States Bankruptcy Code, or if such a petition is filed against Borrower,
and in any such proceeding some or all of any indebtedness or obligations under
the Agreements are terminated or rejected or any obligation of Borrower is
modified or abrogated, or if Borrower’s obligations are otherwise avoided for
any reason, each Guarantor agrees that such Guarantor’s liability hereunder
shall not thereby be affected or modified and such liability shall continue in
full force and effect as if no such action or proceeding had occurred.  This
Guaranty shall continue to be effective or be reinstated, as the case may be, if
any payment must be returned by Bank upon the insolvency, bankruptcy or
reorganization of Borrower, any Guarantor, any other guarantor, or otherwise, as
though such payment had not been made.

7.                                       Any indebtedness of Borrower now or
hereafter held by either Guarantor is hereby subordinated to any indebtedness of
Borrower to Bank; and such indebtedness of Borrower to such Guarantor shall be
collected, enforced and received by such Guarantor as trustee for Bank and be
paid over to Bank on account of the indebtedness of Borrower to Bank but without
reducing or affecting in any manner the liability of such Guarantor under the
other provisions of this Guaranty.

8.                                       Each Guarantor agrees to pay reasonable
attorneys’ fees and all other costs and expenses which may be incurred by Bank
in the enforcement of this Guaranty.  No terms or provisions of this Guaranty
may be changed, waived, revoked or amended without Bank’s prior written
consent.  Should any provision of this Guaranty be determined by a court of
competent jurisdiction to be unenforceable, all of the other provisions shall
remain effective.  This Guaranty, together with any agreements (including
without limitation any security agreements or any pledge agreements) executed in
connection with this Guaranty, embodies the entire agreement among the parties
hereto with respect to the matters set forth herein, and supersedes all prior
agreements among the parties with respect to the matters set forth herein.  No
course of prior dealing among the parties, no usage of trade, and no parol or
extrinsic evidence of any nature shall be used to supplement, modify or vary any
of the terms hereof.  There are no conditions to the full effectiveness of this
Guaranty.  Bank may assign this Guaranty without in any way affecting any
Guarantor’s liability under it.  This Guaranty shall inure to the benefit of
Bank and its successors and assigns.  This Guaranty is in addition to the
guaranties of any other guarantors and any and all other guaranties of
Borrower’s indebtedness or liabilities to Bank.

9.                                       Each Guarantor represents and warrants
to Bank that (i) such Guarantor has taken all necessary and appropriate action
to authorize the execution, delivery and performance of this Guaranty, (ii)
execution, delivery and performance of this Guaranty do not conflict with or
result in a breach of or constitute a default under such Guarantor’s Certificate
of Incorporation or Bylaws or other organizational documents or agreements to
which it is party or by which it is bound, and (iii) this Guaranty constitutes a
valid and binding obligation, enforceable against such Guarantor in accordance
with its terms, except as such enforceability may be limited by bankruptcy,


--------------------------------------------------------------------------------


insolvency, moratorium, fraudulent conveyance or other laws applicable to
creditors’ rights generally and by generally applicable equitable principles
whether considered in an action at law or in equity.

10.                                 Each Guarantor covenants and agrees that
such Guarantor shall do all of the following:

10.1         Guarantor shall maintain its corporate existence, remain in good
standing in the state of its incorporation, and continue to qualify in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a material adverse effect on the financial condition, operations or
business of Guarantor.  Guarantor shall maintain in force all licenses,
approvals and agreements, the loss of which could reasonably be expected to have
a material adverse effect on its financial condition, operations or business.

10.2                           Guarantor shall comply with all statutes, laws,
ordinances, directives, orders, and government rules and regulations to which it
is subject if non-compliance with such laws could reasonably be expected to
adversely affect the financial condition, operations or business of Guarantor.

10.3                           At any time and from time to time Guarantor shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Guaranty.

10.4                           Guarantor shall not transfer, assign, encumber or
otherwise dispose of any shares of capital stock or other equity interest
Guarantor may now have or hereafter acquire in Borrower.

11.                                 This Guaranty shall be governed by the laws
of the State of California, without regard to conflicts of laws principles. 
Jurisdiction shall lie in the State of California.  UNDERSIGNED ACKNOWLEDGE THAT
THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED
UNDER CERTAIN CIRCUMSTANCES.  TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS
OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL
PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR
AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.


--------------------------------------------------------------------------------


12.                                 REFERENCE PROVISION.


12.1                           IN THE EVENT THE JURY TRIAL WAIVER SET FORTH
ABOVE IS NOT ENFORCEABLE, THE PARTIES ELECT TO PROCEED UNDER THIS JUDICIAL
REFERENCE PROVISION.


12.2                           WITH THE EXCEPTION OF THE ITEMS SPECIFIED IN
SECTION 12.3 BELOW, ANY CONTROVERSY, DISPUTE OR CLAIM (EACH, A “CLAIM”) BETWEEN
THE PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER DOCUMENT,
INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES (COLLECTIVELY IN THIS
SECTION, THE “LOAN DOCUMENTS”), WILL BE RESOLVED BY A REFERENCE PROCEEDING IN
CALIFORNIA IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 638 ET SEQ. OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE (“CCP”), OR THEIR SUCCESSOR SECTIONS, WHICH
SHALL CONSTITUTE THE EXCLUSIVE REMEDY FOR THE RESOLUTION OF ANY CLAIM, INCLUDING
WHETHER THE CLAIM IS SUBJECT TO THE REFERENCE PROCEEDING. EXCEPT AS OTHERWISE
PROVIDED IN THE LOAN DOCUMENTS, VENUE FOR THE REFERENCE PROCEEDING WILL BE IN
THE SUPERIOR COURT IN THE COUNTY WHERE THE REAL PROPERTY INVOLVED IN THE ACTION,
IF ANY, IS LOCATED OR IN A COUNTY WHERE VENUE IS OTHERWISE APPROPRIATE UNDER
APPLICABLE LAW (THE “COURT”).


12.3                           THE MATTERS THAT SHALL NOT BE SUBJECT TO A
REFERENCE ARE THE FOLLOWING: (I) NONJUDICIAL FORECLOSURE OF ANY SECURITY
INTERESTS IN REAL OR PERSONAL PROPERTY, (II) EXERCISE OF SELFHELP REMEDIES
(INCLUDING, WITHOUT LIMITATION, SET-OFF), (III) APPOINTMENT OF A RECEIVER AND
(IV) TEMPORARY, PROVISIONAL OR ANCILLARY REMEDIES (INCLUDING, WITHOUT
LIMITATION, WRITS OF ATTACHMENT, WRITS OF POSSESSION, TEMPORARY RESTRAINING
ORDERS OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES NOT LIMIT THE RIGHT OF
ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND REMEDIES DESCRIBED IN
CLAUSES (I) AND (II) OR TO SEEK OR OPPOSE FROM A COURT OF COMPETENT JURISDICTION
ANY OF THE ITEMS DESCRIBED IN CLAUSES (III) AND (IV). THE EXERCISE OF, OR
OPPOSITION TO, ANY OF THOSE ITEMS DOES NOT WAIVE THE RIGHT OF ANY PARTY TO A
REFERENCE PURSUANT TO THIS AGREEMENT.


12.4                           THE REFEREE SHALL BE A RETIRED JUDGE OR JUSTICE
SELECTED BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES. IF THE PARTIES DO NOT AGREE
WITHIN TEN (10) DAYS OF A WRITTEN REQUEST TO DO SO BY ANY PARTY, THEN, UPON
REQUEST OF ANY PARTY, THE REFEREE SHALL BE SELECTED BY THE PRESIDING JUDGE OF
THE COURT (OR HIS OR HER REPRESENTATIVE). A REQUEST FOR APPOINTMENT OF A REFEREE
MAY BE HEARD ON AN EX PARTE OR EXPEDITED BASIS, AND THE PARTIES AGREE THAT
IRREPARABLE HARM WOULD RESULT IF EX PARTE RELIEF IS NOT GRANTED.


12.5                           THE PARTIES AGREE THAT TIME IS OF THE ESSENCE IN
CONDUCTING THE REFERENCE PROCEEDINGS. ACCORDINGLY, THE REFEREE SHALL BE
REQUESTED, SUBJECT TO CHANGE IN THE TIME PERIODS SPECIFIED HEREIN FOR GOOD CAUSE
SHOWN, TO (I) SET THE MATTER FOR A STATUS AND TRIAL-SETTING CONFERENCE WITHIN
FIFTEEN (15) DAYS AFTER THE DATE OF SELECTION OF THE REFEREE, (II) IF
PRACTICABLE, TRY ALL ISSUES OF LAW OR FACT WITHIN ONE HUNDRED TWENTY (120) DAYS
AFTER THE DATE OF THE CONFERENCE AND (III) REPORT A STATEMENT OF DECISION WITHIN
TWENTY (20) DAYS AFTER THE MATTER HAS BEEN SUBMITTED FOR DECISION.


12.6                           THE REFEREE WILL HAVE POWER TO EXPAND OR LIMIT
THE AMOUNT AND DURATION OF DISCOVERY.  THE REFEREE MAY SET OR EXTEND DISCOVERY
DEADLINES OR CUTOFFS FOR GOOD CAUSE, INCLUDING A PARTY’S FAILURE TO PROVIDE
REQUESTED DISCOVERY FOR ANY REASON WHATSOEVER. UNLESS OTHERWISE ORDERED BASED
UPON GOOD CAUSE SHOWN, NO PARTY SHALL BE ENTITLED TO “PRIORITY” IN CONDUCTING
DISCOVERY, DEPOSITIONS MAY BE TAKEN BY EITHER PARTY UPON SEVEN (7) DAYS WRITTEN
NOTICE, AND ALL OTHER DISCOVERY SHALL BE RESPONDED TO WITHIN FIFTEEN (15) DAYS
AFTER SERVICE. ALL DISPUTES RELATING TO DISCOVERY WHICH CANNOT BE RESOLVED BY
THE PARTIES SHALL BE SUBMITTED TO THE REFEREE WHOSE DECISION SHALL BE FINAL AND
BINDING.


12.7                           EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
THE REFEREE SHALL DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS
CONDUCTED INCLUDING THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF
EVIDENCE, AND ALL OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE
REFERENCE PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE,
EXCEPT FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT THAT WHEN
ANY PARTY SO REQUESTS, A COURT REPORTER WILL BE USED AT ANY HEARING CONDUCTED
BEFORE THE REFEREE, AND THE REFEREE WILL BE PROVIDED A COURTESY COPY OF THE
TRANSCRIPT. THE PARTY MAKING SUCH A REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE
FOR AND PAY THE COURT REPORTER. SUBJECT TO THE REFEREE’S POWER TO AWARD COSTS TO
THE PREVAILING PARTY, THE PARTIES WILL EQUALLY SHARE THE COST OF THE REFEREE AND
THE COURT REPORTER AT TRIAL.


12.8                           THE REFEREE SHALL BE REQUIRED TO DETERMINE ALL
ISSUES IN ACCORDANCE WITH EXISTING CASE LAW AND THE STATUTORY LAWS OF THE STATE
OF CALIFORNIA. THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT LAW IN THE
STATE


--------------------------------------------------------------------------------



OF CALIFORNIA WILL BE APPLICABLE TO THE REFERENCE PROCEEDING. THE REFEREE SHALL
BE EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF, ENTER EQUITABLE ORDERS
THAT WILL BE BINDING ON THE PARTIES AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A COURT PROCEEDING, INCLUDING WITHOUT LIMITATION MOTIONS FOR
SUMMARY JUDGMENT OR SUMMARY ADJUDICATION. THE REFEREE SHALL ISSUE A DECISION AT
THE CLOSE OF THE REFERENCE PROCEEDING WHICH DISPOSES OF ALL CLAIMS OF THE
PARTIES THAT ARE THE SUBJECT OF THE REFERENCE.  PURSUANT TO CCP § 644, SUCH
DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT OR AN ORDER IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT AND ANY SUCH DECISION WILL
BE FINAL, BINDING AND CONCLUSIVE.  THE PARTIES RESERVE THE RIGHT TO APPEAL FROM
THE FINAL JUDGMENT OR ORDER OR FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY
THE REFEREE.  THE PARTIES RESERVE THE RIGHT TO FINDINGS OF FACT, CONCLUSIONS OF
LAWS, A WRITTEN STATEMENT OF DECISION, AND THE RIGHT TO MOVE FOR A NEW TRIAL OR
A DIFFERENT JUDGMENT, WHICH NEW TRIAL, IF GRANTED, IS ALSO TO BE A REFERENCE
PROCEEDING UNDER THIS PROVISION.


12.9                           IF THE ENABLING LEGISLATION WHICH PROVIDES FOR
APPOINTMENT OF A REFEREE IS REPEALED (AND NO SUCCESSOR STATUTE IS ENACTED), ANY
DISPUTE BETWEEN THE PARTIES THAT WOULD OTHERWISE BE DETERMINED BY REFERENCE
PROCEDURE WILL BE RESOLVED AND DETERMINED BY ARBITRATION.   THE ARBITRATION WILL
BE CONDUCTED BY A RETIRED JUDGE OR JUSTICE, IN ACCORDANCE WITH THE CALIFORNIA
ARBITRATION ACT §1280 THROUGH §1294.2 OF THE CCP AS AMENDED FROM TIME TO TIME.
THE LIMITATIONS WITH RESPECT TO DISCOVERY SET FORTH ABOVE SHALL APPLY TO ANY
SUCH ARBITRATION PROCEEDING.

12.10                     THE PARTIES RECOGNIZE AND AGREE THAT ALL
CONTROVERSIES, DISPUTES AND CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL
BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY
KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES
THAT THIS REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM
BETWEEN OR AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO, THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS.

IN WITNESS WHEREOF, the undersigned Guarantors have executed this Amended and
Restated Guaranty as of January 17, 2007.

SAFEGUARD SCIENTIFICS (DELAWARE), INC.

 

 

 

 

 

 

 

 

By:

/s/ Steven J. Feder

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

SAFEGUARD DELAWARE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Steven J. Feder

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------